Crew III, J.
Appeal from an order of the Supreme Court (Ryan, Jr., J.), entered March 3, 1992 in Clinton County, which granted plaintiffs’ motion for partial summary judgment determining the boundary of plaintiffs’ property.
On or about July 13, 1990, plaintiffs purchased from defendant Rose Hall a parcel of land with certain improvements located in the Town of Beekmantown, Clinton County. Thereafter, a dispute arose regarding the property’s eastern and western boundaries, and plaintiffs commenced this action alleging that defendant Lewis Hall represented that the parcel in question ran "from stone wall to stone wall” and seeking, inter alia, a corrected deed setting forth the property’s true boundaries. Following joinder of issue, plaintiffs moved for partial summary judgment to establish the eastern and western boundaries of the property. Supreme Court granted the motion, finding that plaintiffs’ parcel was bounded on the east and west by ancient stone walls and fence lines. This appeal by defendants followed.
We reverse. Although plaintiffs submitted a survey, affidavits and other evidence to establish that the parcel in question was bounded on its eastern and western borders by ancient stone walls, we are of the view that defendants submitted sufficient proof in opposition to plaintiffs’ motion to raise a question of fact as to the parcel’s true boundaries. The sworn affidavits submitted by both sides reveal a dispute as to what representations, if any, Lewis Hall made regarding the parcel’s boundaries, and the evidence contained in the record before us fails to conclusively establish the actual boundary lines. Accordingly, inasmuch as material issues of fact remain, plaintiffs’ motion for partial summary judgment determining the boundary of their property should have been denied (see, Piasecki v Stauble, 161 AD2d 977, 978).
Mikoll, J. P., Yesawich Jr., Mercure and Casey, JJ., concur. Ordered that the order is reversed, on the law, with costs, and motion denied.